DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2019 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of the term "Bluetooth", which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
Paragraph [0018]: “worksite 112” should be corrected. 112 is used to refer to the hopper in paragraph [0016].
Paragraph [0069]: “controller 136” near the end of the paragraph should be corrected. 136 is used in the rest of the specification to refer to the electronic devices.
Paragraph [0093]: “slave machine 1446” should be corrected to “slave machine 146”
Paragraphs [103]-[104]: “processor 176” and “controller 176” are used interchangeably. Applicant should make clear if they are referring to the same part.
Paragraph [112], Line 1 on page 57: “430the” should be “430 the” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 is written as being dependent on itself. A dependent claim cannot refer to . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190114847 A1, hereinafter "Wagner", further in view of US 20190304311 A1, hereinafter "Shinkai".
Regarding Claim 1, Wagner teaches a method, comprising: (figures 10-11)
a worksite having a work surface; ([0026] and figure 1, worksite surface 108)
receiving first sensor information associated with the work surface, ([0090] and figure 11, block 1102, wherein sensor data is received)
wherein the first sensor information is determined by at least one sensor of the autonomous mobile machine as the autonomous mobile machine traverses the mobile machine travel path; (paragraph [0090] and figure 11, block 1102, wherein the sensor data is received from ground-engaging mobile machine 104)
receiving second sensor information determined by the at least one sensor, ([0093] and figure 11, step 1142, wherein the process repeats and additional sensor information with worksite data is received)
the second sensor information being indicative of the slave machine performing the at least part of the second worksite plan at the worksite; ([0092] and figure 11, block 1132, wherein the received worksite data is used to determine worksite plan completion progress by the machines)
and generating at least one of a safety metric and an accuracy metric based at least partly on the second sensor information. ([0085], wherein a quality metric is calculated from received worksite data)
Wagner does not teach receiving information indicative of a first worksite plan, 
determining a mobile machine travel path extending along the work surface based at least partly on the information; 
causing an autonomous mobile machine to traverse the mobile machine travel path; 
generating a second worksite plan based at least partly on the first sensor information, 
the second worksite plan corresponding to the worksite and a slave machine disposed at the worksite; 
providing instructions to the slave machine which, when executed by a controller of the slave machine, cause the controller of the slave machine to control the slave machine to perform at least part of the second worksite plan
receiving information indicative of a first worksite plan ([0060] and figure 5, steps 101 and 201, wherein a worksite plan is set, such as cultivation depth or a work load range), 
determining a mobile machine travel path extending along the work surface based at least partly on the information; ([0062] and figure 5, step 120, wherein the master work machine corrects the received traveling worksite parameter based on the received information from the slave work vehicle)
causing an autonomous mobile machine to traverse the mobile machine travel path; ([0064] and figure 5, step 130, wherein the master autonomous machine starts traveling work)
generating a second worksite plan based at least partly on the first sensor information, ([0064] and figure 6, step 233, wherein if the data acquired when the master and slave machines are traveling requires correction, the master vehicle’s RWP is adjusted)
the second worksite plan corresponding to the worksite and a slave machine disposed at the worksite; ([0062] and figure 6, step 235, wherein the adjusted RWP is set as the slave machine traveling parameter, or plan)
providing instructions to the slave machine which, when executed by a controller of the slave machine, cause the controller of the slave machine to control the slave machine to perform at least part of the second worksite plan ([0053] and [0056] and figure 4, wherein the set RWP traveling parameter is sent via the output processing section 7 to the vehicle traveling device group 73 and the implement 
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the sensor system of Wagner to include a method of receiving a worksite plan and instructing a slave machine to fulfill the worksite plan, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).

Regarding Claim 2, Wagner and Shinkai in combination disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches wherein the first sensor information comprises:
first pass information determined by the at least one sensor as the autonomous mobile machine traverses a first pass of the mobile machine travel path, ([0055], wherein the worksite data is received by the mobile machine as it makes passes on the worksite surface)
and second pass information determined by the at least one sensor as the autonomous mobile machine traverses a second pass of the mobile machine travel path adjacent to the first pass, ([0055], wherein the worksite data is received by the mobile machine as it makes passes on the worksite surface)
the method further including: generating a worksite map based at least partly on the first pass information and the second pass information. ([0091] and figure 11, steps 1108-1120, wherein worksite maps are generated based on the received sensor information)

Regarding Claim 3, Wagner and Shinkai in combination disclose all of the elements of Claim 2 as discussed above, and Wagner additionally teaches wherein the first pass information comprises a first plurality of GPS coordinates indicating locations of the autonomous mobile machine as the autonomous mobile machine traverses the first pass, ([0084] and figure 10, block 1012, wherein the worksite data received is GPS coordinates from the mobile machine as it carries out a worksite plan)
and the second pass information comprises a second plurality of GPS coordinates indicating locations of the autonomous mobile machine as the autonomous mobile machine traverses the second pass ([0084] and figure 10, block 1040 (arrow: YES), where worksite data is continuously received as the mobile machine makes multiple passes over the worksite)

Regarding Claim 4, Wagner and Shinkai in combination disclose all of the elements of Claim 1 as discussed above, and Wagner additionally teaches further comprising receiving the information indicative of the first worksite plan via a network 
Wagner does not teach providing the instructions to the slave machine via the network.
Shinkai teaches providing the instructions to the slave machine ([0053] and [0056] and figure 4, wherein the set RWP traveling parameter is sent via the output processing section 7 to the vehicle traveling device group 73 and the implement device group 74, which generate commands to the various components of the work machine)
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the networked worksite plan information communications of Wagner to include a method of distributing the worksite instructions to the slave machine, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).

Regarding Claim 6, Wagner and Shinkai in combination disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches wherein the at least one sensor is carried by the autonomous mobile machine (fig 2a, sensors 238 located on mobile machine 104, and [0055], wherein the received worksite data is from sensors 238)
and comprises at least one of an image capture device, a magnetic sensor, a LIDAR sensor, a RADAR sensor, and a SONAR sensor. ([0055], wherein the sensors 238 include optical sensors (image capture device) and ultrasound sensors (SONAR sensors))

Regarding Claim 7, Wagner and Shinkai in combination disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches the method further comprising causing the autonomous mobile machine to traverse an additional mobile machine travel path while the slave machine traverses the slave machine travel path, ([0082] and figure 9A-B, blocks 934-958, wherein a new worksite plan is generated and sent to the mobile machine, the new worksite plan comprising the mobile machine traveling to obtain additional worksite data from the sensor)
the second sensor information being indicative of the slave machine traversing the slave machine travel path. ([0092] and figure 11, block 1132, wherein the received worksite data is indicative of worksite plan progress and passes completed)
Wagner does not teach wherein the slave machine is controlled to traverse a slave machine travel path while performing the at least part of the second worksite plan.
Shinkai teaches wherein the slave machine is controlled to traverse a slave machine travel path while performing the at least part of the second worksite plan. ([0064] and figure 5, step 230, wherein the slave autonomous machine starts traveling work in 
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the mobile machine travel path and sensor data collection of Wagner to include instructing the slave machine to traverse a slave machine travel path to perform the worksite plan, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).

Regarding Claim 9, Wagner and Shinkai in combination disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches determining that the at least one of the safety metric and the accuracy metric satisfies a corresponding threshold; ([0087] and figure 10, step 1040, wherein the error/quality metric is compared to a threshold)
generating additional instructions based at least partly on determining that the at least one of the safety metric and the accuracy metric satisfies the corresponding threshold; ([0087] and figure 10, step 1042, wherein a control signal is generated in response to the error/quality metric exceeding the threshold)
providing the additional instructions to the slave machine via a network; ([0087] and figure 10, step 1042, wherein the control signal is transmitted to the slave 
and receiving third sensor information determined by the at least one sensor, the third sensor information being indicative of the slave machine operating according to the additional instructions. ([0088] and figure 10, block 1052, wherein additional worksite data is received via the slave machine performing the control signal)

Regarding Claim 11, Wagner teaches a system, comprising: (figures 2A-2B)
an autonomous mobile machine having at least one sensor; ([0033] and figure 2A, mobile machine 104 and sensors 238)
a first controller in communication with the at least one sensor; ([0031] and figure 2B, worksite control system 120 connected to the sensor via network 224)
and a slave machine in communication with the first controller via a network ([0035] and figure 2A, UAV 112, which is connected to the first controller via network 224), wherein the first controller is configured to: 
receive first sensor information associated with a work surface of a worksite, ([0090] and figure 11, block 1102, wherein sensor data is received)
 wherein the first sensor information is determined by the at least one sensor as the autonomous mobile machine traverses a mobile machine travel path defined by the work surface; (paragraph [0090] and figure 11, block 1102, wherein the sensor data is received from ground-engaging mobile machine 104)
receive second sensor information determined by the at least one sensor, ([0093] and figure 11, step 1142, wherein the process repeats and additional sensor information with worksite data is received)
the second sensor information being indicative of the slave machine performing the at least part of the worksite plan at the worksite; ([0092] and figure 11, block 1132, wherein the received worksite data is used to determine worksite plan completion progress by the machines)
and generate at least one of a safety metric and an accuracy metric based at least partly on the second sensor information. ([0085], wherein a quality metric is calculated from received worksite data)
Wagner does not teach generate a worksite plan based at least partly on the first sensor information;        
 provide instructions to the slave machine which, when executed by a second controller of the slave machine, cause the second controller to control the slave machine to perform at least part of the worksite plan; 
Shinkai teaches generate a worksite plan based at least partly on the first sensor information; ([0064] and figure 6, step 233, wherein if the data acquired when the master and slave machines are traveling requires correction, the master vehicle’s RWP is adjusted by a generated correction value)
 provide instructions to the slave machine which, when executed by a second controller of the slave machine, cause the second controller to control the slave machine to perform at least part of the worksite plan ([0053] and [0056] and figure 4, 
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the sensor system of Wagner to include a method of receiving a worksite plan and instructing a slave machine to fulfill the worksite plan, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).

Regarding Claim 12, Wagner and Shinkai in combination disclose all of the limitations of Claim 11 as discussed above, and Wagner additionally teaches wherein the first controller is carried by the autonomous mobile machine, ([0029], wherein parts of the worksite control system 120 can be disposed on the mobile machine 104. If the communication system 248, the control system 280, and the controllers/processors 270 are disposed on the mobile machine 104, then they can effectively perform as of the first controller)
and the first controller is in communication with the second controller via the network. ([0031] and figure 2B, wherein worksite control system 120 is connected to the sensor via network 224)

Regarding Claim 13, Wagner and Shinkai in combination disclose all of the limitations of Claim 11 as discussed above, and Wagner does not teach any of the additional limitations of Claim 13.
Shinkai teaches wherein generating the worksite plan comprises: 
identifying the slave machine, ([0060] and figure 5, wherein the slave machine is identified and given a RWP parameter)
determining at least one characteristic of the slave machine, ([0062] and figure 5, step 211, wherein the RWP of the slave machine is received and identified)
and comparing the at least one characteristic to an additional worksite plan received by the first controller. ([0062] and figure 5, steps 113-120, wherein the slave machine RWP is compared to the master machine RWP)
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the mobile machine system of Wagner to include the identification and characteristic determination regarding the slave machine, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).

Regarding Claim 14, Wagner and Shinkai in combination disclose all of the limitations of Claim 11 as discussed above, and Wagner additionally teaches wherein the first controller is further configured to: 
and cause the autonomous mobile machine to traverse an additional mobile machine travel path while the slave machine traverses the slave machine travel path, ([0082] and figure 9A-B, blocks 934-958, wherein a new worksite plan is generated and sent to the mobile machine, the new worksite plan comprising the mobile machine traveling a path)
the second sensor information being: 
indicative of the slave machine traversing the slave machine travel path while performing the at least part of the worksite plan, ([0092] and figure 11, block 1132, wherein the received worksite data is indicative of worksite plan progress and passes completed)
and determined by the at least one sensor while the autonomous mobile machine traverses the additional mobile machine travel path. ([0082] and figure 9A-B, blocks 934-958, wherein a new worksite plan is generated and sent to the mobile machine, the new worksite plan comprising the mobile machine traveling to obtain additional worksite data from the sensor)
Wagner does not teach determine a slave machine travel path defined by the work surface, the instructions including the slave machine travel path.
Shinkai teaches determine a slave machine travel path defined by the work surface, the instructions including the slave machine travel path. ([0053] and [0056] and 
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the mobile machine travel path and sensor data collection of Wagner to include instructing the slave machine to traverse a slave machine travel path to perform the worksite plan, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).

Regarding Claim 16, Wagner teaches an autonomous mobile machine, comprising: (figure 2A, mobile machine 104)
a first controller; (figure 2A, control system 234 or controllers 240 disposed on mobile machine 104)
a communication device in communication with the first controller; (figure 2A, communication system 230 disposed on mobile machine 104)
and at least one sensor in communication with the first controller, (figure 2A, sensors 238 disposed on mobile machine 104)
wherein the first controller is configured to: 
receive first sensor information associated with a work surface of a worksite, ([0090] and figure 11, block 1102, wherein sensor data is received)
wherein the first sensor information is determined by the at least one sensor as the autonomous mobile machine traverses a mobile machine travel path defined by the work surface; (paragraph [0090] and figure 11, block 1102, wherein the sensor data is received from ground-engaging mobile machine 104)
receive second sensor information determined by the at least one sensor, ([0093] and figure 11, step 1142, wherein the process repeats and additional sensor information with worksite data is received)
the second sensor information being indicative of the slave machine performing the at least part of the worksite plan at the worksite; ([0092] and figure 11, block 1132, wherein the received worksite data is used to determine worksite plan completion progress by the machines)
generate at least one of a safety metric and an accuracy metric based at least partly on the second sensor information; ([0085], wherein a quality metric is calculated from received worksite data)
and provide second instructions to the slave machine based at least partly on the at least one of the safety metric and the accuracy metric, ([0087] and figure 10, step 1042, wherein a control signal is generated in response to the error/quality metric exceeding the threshold and the control signal is transmitted to the slave machine (UAV) via the control system)
the first controller providing the second instructions using the communication device and via the network. (figures 2A-2B, wherein the control system communicates with the slave machine via the network 224)
Wagner does not teach generate a worksite plan based at least partly on the first sensor information; 
provide, using the communication device and via a network, first instructions to a slave machine disposed at the worksite, 
wherein when the first instructions are executed by a second controller of the slave machine, the first instructions cause the second controller to control the slave machine to perform at least part of the worksite plan; 
Shinkai teaches generate a worksite plan based at least partly on the first sensor information; ([0064] and figure 6, step 233, wherein if the data acquired when the master and slave machines are traveling requires correction, the master vehicle’s RWP is adjusted by a generated correction value)
provide, using the communication device (figure 2, communication processing section 71 and 71) first instructions to a slave machine disposed at the worksite, ([0053] and [0056] and figure 4, wherein the set RWP traveling parameter is sent via the output processing section 7 to the vehicle traveling device group 73 and the implement device group 74, which generate commands to the various components of the work machine)
wherein when the first instructions are executed by a second controller of the slave machine, the first instructions cause the second controller to control the slave machine to perform at least part of the worksite plan ([0064] and figure 5, step 230, wherein the slave machine is instructed to perform traveling work in accordance with its set RWP)
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the mobile machine system of Wagner to include the generation of a worksite plan and instruction of the slave machine, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).


Regarding Claim 17, Wagner and Shinkai in combination disclose all of the limitations of Claim 16 as discussed above, and Wagner additionally teaches a location sensor configured to determine a location of the autonomous mobile machine at the worksite, ([0034] and figure 2A, wherein sensors 238 of the mobile machine includes a global positioning system or other positioning systems that provide a geospatial location within a worksite)
the first controller being configured to generate the worksite plan based at least partly on the first sensor information and location information determined by the location sensor as the autonomous mobile machine traverses the mobile machine travel path. ([0081] and figure 9A, wherein the system receives x, y, and z coordinate data (location information) regarding the mobile machine and 

Regarding Claim 18, Wagner and Shinkai in combination disclose all of the elements of Claim 16 as discussed above, and Wagner additionally teaches wherein the first controller is further configured to: 
determine that the at least one of the safety metric and the accuracy metric fails to satisfy a corresponding threshold; ([0087] and figure 10, step 1040, wherein the error/quality metric is compared to a threshold)
and generate the second instructions based at least partly on determining that the at least one of the safety metric and the accuracy metric fails to satisfy the corresponding threshold. ([0087] and figure 10, step 1042, wherein a control signal is generated in response to the error/quality metric exceeding the threshold)

Regarding Claim 19, Wagner and Shinkai in combination disclose all of the elements of Claim 18 as discussed above, and Wagner additionally teaches wherein the first controller is further configured to receive third sensor information determined by the at least one sensor, the third sensor information being indicative of the slave machine operating according to the second instructions. ([0088] and figure 10, block 1052, wherein additional worksite data is received via the slave machine performing the control signal)

Regarding Claim 20, Wagner and Shinkai in combination disclose all of the limitations of Claim 16 as discussed above, and Wagner additionally teaches the method further comprising causing the autonomous mobile machine to traverse an additional mobile machine travel path while the slave machine traverses the slave machine travel path, ([0082] and figure 9A-B, blocks 934-958, wherein a new worksite plan is generated and sent to the mobile machine, the new worksite plan comprising the mobile machine traveling a path)
the second sensor information being:
 indicative of the slave machine traversing the slave machine travel path, ([0092] and figure 11, block 1132, wherein the received worksite data is indicative of worksite plan progress and passes completed)
and determined by the at least one sensor as the autonomous mobile machine traverses the additional mobile machine travel path. ([0082] and figure 9A-B, blocks 934-958, wherein a new worksite plan is generated and sent to the mobile machine, the new worksite plan comprising the mobile machine traveling to obtain additional worksite data from the sensor)
Wagner does not teach wherein the slave machine is controlled to traverse a slave machine travel path while performing the at least part of the worksite plan
Shinkai teaches wherein the slave machine is controlled to traverse a slave machine travel path while performing the at least part of the worksite plan  ([0053] and [0056] and figure 4, wherein the set RWP traveling parameter is sent via the output 
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the mobile machine travel path and sensor data collection of Wagner to include instructing the slave machine to traverse a slave machine travel path to perform the worksite plan, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).

Claims 5, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner and Shinkai as applied to claims 1 and 11 above, and further in view of US 20180196438 A1, hereinafter "Newlin".

Regarding Claim 5, Wagner and Shinkai disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches wherein the mobile machine travel path comprises a number of passes along the work surface ([0055], wherein the mobile machine makes passes along a worksite surface)
determining the mobile machine travel path comprises determining the number of passes based at least partly on: a width of a field of view of the at least one sensor, and a width of the work surface.
Newlin teaches determining the mobile machine travel path at least partly on: a width of a field of view of the at least one sensor, and a width of the work surface. ([0040] and figure 5, wherein controlling the work machine is based on the field of view of the image/map obtained by the aerial vehicle sensor, and the boundaries of the work area)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile machine system and worksite passes of the mobile machine of Wagner and Shinkai with the machine boundaries based on the field of view of a sensor and the designated work surface of Newlin. Doing so would enable a mobile and slave machine to travel autonomously with increased operational efficiency and accuracy, since the machines are prevented from erroneously leaving the intended work surface or leaving the field of view of a sensor, which could cause accidents and delay work, as recognized by Newlin ([0015]).

Regarding Claim 8, Wagner and Shinkai in combination disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches determining that the metric satisfies a first threshold; ([0085] and figure 10, step 1040, wherein the error metric is compared to a threshold)
and generating the accuracy metric based at least partly on determining that the metric satisfies the first threshold. (figure 10, step 1040, wherein the error metric is generated again based on passing, or being less than, the threshold)
Wagner and Shinkai do not teach the metric being determined being a safety metric.
Newlin teaches determining a safety metric ([0036], wherein data regarding obstacles is generated and provided to the mobile machine and the controller)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the error metric determination and threshold comparison method of Wagner and Shinkai with the safety metric of Newlin. Doing so would enable machines to travel autonomously with increased operational efficiency and accuracy, since the machines are prevented from approaching obstacles, which could cause accidents and delay work, as recognized by Newlin ([0015]).

Regarding Claim 10, Wagner and Shinkai in combination disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches the accuracy metric is indicative of at least one of: 
a location of a frame of the slave machine as the slave machine performs the at least part of the second worksite plan, 
a position of a component of the slave machine, relative to the frame, as the slave machine performs the at least part of the second worksite plan, 
and a characteristic of a portion of the work surface modified by the slave machine while performing the at least part of the second worksite plan. ([0085], wherein the 
Wagner and Shinkai do not teach wherein the safety metric is indicative of a likelihood that at least part of the slave machine will contact an additional object disposed at the worksite while performing the at least part of the second worksite plan
Newlin teaches wherein the safety metric is indicative of a likelihood that at least part of the slave machine will contact an additional object disposed at the worksite while performing the at least part of the second worksite plan ([0038], wherein an indication that a machine is blocked due to its position relative to an obstacle is determined)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the error metric determination method of Wagner and Shinkai with the safety metric of Newlin. Doing so would enable machines to travel autonomously with increased operational efficiency and accuracy, since the machines are prevented from approaching obstacles, which could cause accidents and delay work, as recognized by Newlin ([0015]).

Regarding Claim 15, Wagner and Shinkai in combination disclose all of the limitations of Claim 11 as discussed above, and Wagner additionally teaches wherein the first controller is further configured to: 
determine that the at least one of the safety metric and the accuracy metric fails to satisfy a corresponding threshold; ([0087] and figure 10, step 1040, wherein the error/quality metric is compared to a threshold)
and based at least partly on determining that the at least one of the safety metric and the accuracy metric fails to satisfy the corresponding threshold, provide additional instructions to the slave machine ([0087] and figure 10, step 1042, wherein a control signal is generated in response to the error/quality metric exceeding the threshold)
Wagner and Shinkai do not teach which, when executed by the second controller, cause the second controller to at least one of reduce a current travel speed of the slave machine and stop the slave machine. 
Newlin teaches which, when executed by the second controller, cause the second controller to at least one of reduce a current travel speed of the slave machine and stop the slave machine. ([0034], wherein control signals are generated to limit the ground speed of the slave machine or block operation of the tool of the slave machine when the machine would encounter an obstacle, or when the safety metric fails a threshold)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile and slave machine control method of Wagner and Shinkai with the slave machine speed control and shutoff control of Newlin. Doing so would enable machines to travel autonomously with increased operational efficiency and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160120095 A1 is directed to a system of navigation control for a master and slave machine.
US 20180210092 A1 is directed to a system of location a work vehicle and controlling the work vehicle to travel along a predetermined path.
US 8209075 B2 is directed to a method of establishing work area boundaries and controlling a work vehicle to turn at the boundaries, forming work area passes.
US 20200150687 A1 is directed to a method of utilizing master and slave autonomous machines to perform parts of a worksite plan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667